       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                           x
                                           :
DISH NETWORK L.L.C.,                       :   Civ. Action No. 1:17-cv-05148-AJN-OTW
                                           :
               Plaintiff,                  :   FIRST AMENDED COMPLAINT FOR
                                           :   BREACH OF CONTRACT
       v.                                  :
                                           :   JURY TRIAL DEMANDED
UNIVISION LOCAL MEDIA, INC.;               :
UNIVISION NETWORKS AND                     :
STUDIOS, INC.; UNIVISION OF PUERTO :
RICO INC.,                                 :
                                           :
               Defendants.                 :
                                           :
                                           x
                                           :
UNIVISION LOCAL MEDIA, INC.;               :
UNIVISION NETWORKS AND STUDIOS, :
INC.; and UNIVISION OF PUERTO RICO         :
INC.,                                      :
                                           :
       Defendants/Counterclaim-Plaintiffs, :
                                           :
               and                         :
                                           :
UNIVISION COMMUNICATIONS INC.;             :
THE UNIVISION NETWORK LIMITED              :
PARTNERSHIP; UNIVISION IP HOLDINGS, :
LLC,                                       :
       Additional Counterclaim Plaintiffs, :
                                           :
       v.                                  :
                                           :
DISH NETWORK L.L.C.,                       :
                                           :
       Plaintiff/Counterclaim-Defendant.   :
                                           x




09617.077 4816-0544-3715                  1
       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 2 of 23



         Plaintiff DISH Network L.L.C. (“DISH”), by its undersigned counsel, files this First

Amended Complaint for Breach of Contract and Injunctive Relief, and alleges against

Defendants Univision Local Media, Inc. (“ULM”), Univision Networks and Studios, Inc.

(“UNS”), and Univision of Puerto Rico Inc. (“UPR” and collectively, the “Univision Entities”)

as follows:

                                                   PARTIES

         1.        DISH is a Colorado limited liability company with its principal place of business

in Englewood, Colorado. DISH’s sole member is DISH DBS Corporation, a Colorado

corporation with its principal place of business in Englewood, Colorado.

         2.        DISH is informed and believes that:

                           a. Univision Local Media, Inc. is a Delaware Corporation with its principal

                              place of business in New York, New York.

                           b. Univision Networks and Studios, Inc. is a California Corporation with its

                              principal place of business in New York, New York.

                           c. Univision of Puerto Rico Inc. is a Delaware Corporation with its principal

                              place of business in New York, New York.

                                        JURISDICTION AND VENUE

         3.        The Court has jurisdiction under 28 U.S.C. § 1332(a), because there is complete

diversity in that the parties are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

         4.        Each of the defendants either does business in New York or has contracted to

provide goods and services in New York or has otherwise engaged in conduct sufficient to

justify the exercises in personam jurisdiction each of over pursuant to N.Y. CPLR §§ 301 and

302. Moreover, under the Agreement, Section 14(e), DISH and the Univision Entities have


09617.077 4816-0544-3715                                2
       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 3 of 23



agreed that “the federal and state courts located in the city and state of New York shall have

exclusive jurisdiction to hear and determine any claims, disputes, actions or suits that may arise

under or out of this Agreement and each Party hereby waives its right to make any claim to the

contrary.” Pursuant to 28 U.S.C. § 1391(b)(1), venue is proper in this Court because the parties

have consented to the venue and, in any event, the Univision Entities maintain their principal

place of business in New York City.

                                       NATURE OF ACTION

         5.        DISH provides subscription satellite television programming to customers

throughout the United States. DISH generally does not own the television programming that it

distributes to its subscribers but instead licenses the rights to distribute programming. As of

March 31, 2017, DISH had approximately 13.528 million residential pay-TV subscribers. 1

         6.        The Univision Entities are subsidiaries of Univision Communications, Inc.

(“UCI”), and each of the Univision Entities produces Spanish-language television programming

services, which DISH obtained the right to distribute under a January 9, 2012 Affiliation

Agreement (the “Agreement”), as amended effective January 9, 2015 by the “OTT Amendment”

to the Agreement. A partial copy of the Agreement is attached hereto as Exhibit 1; a partial

copy of the OTT Amendment is attached hereto as Exhibit 2. As relevant here, the Univision

Entities produce Spanish-language television programming services known as Bandamax, De

Pelicula, De Pelicula Clasico, Foro TV, Galavision, Unimas (formerly known as Telefutura),

Telehit, Univision, Univision Deportes, and Univision tlnovelas. Under the Agreement, each of

these comprise a part of what is referred to as a Linear Service, collectively, the “Linear

Services.”
1
 This figure includes subscribers to DISH’s Sling TV and Sling International services, which
provide television programming via the Internet.



09617.077 4816-0544-3715                           3
       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 4 of 23



         7.        Under the Agreement, DISH obtained the right, license, and obligation to

distribute each of the Linear Services on DISH’s satellite multi-channel video programming

distribution system for viewing by its subscribing customers. DISH in turn agreed to pay fixed

and per-subscriber fees to the Univision Entities, as set forth in the fee schedule in the

Agreement and provisions of the OTT Amendment. Agreement, Ex. F (“Fees”); OTT

Amendment, §§ 14-15. At the time the Agreement was executed, DISH and the Univision

Entities hailed it as providing Hispanic American television consumers with access to a broad

range of content across multiple programming services through DISH.

         8.




                                                                                              This is

why consumers of subscription video service often are able to find similarities among product

offerings across different subscription television distributors.

         9.        However, the quintessence of such a licensing and distribution agreement,

including the Agreement at issue here, is that the distributor’s bargain is less valuable if it can be

undercut by free distributions of the same or similar programming.




09617.077 4816-0544-3715                           4
       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 5 of 23



         10.       One of the significant benefits of the Agreement to DISH is the ability to

distribute soccer matches played in Mexico’s top level professional league, known as Liga MX

(also referred to in the Agreement as the “FLM Primera Division” or “Primera Division”).

Soccer (also called football, or futbol) is a major viewing attraction for Hispanic American

television audiences – one might compare it to the National Football League in terms of the

interest it generates among Hispanic American viewers. And the distribution of Liga MX

matches is a significant discussion point in the Agreement, including provisions discussing

which of the Linear Services will carry matches and under what circumstances.

         11.       In clear violation of the Agreement, on information and belief, beginning on

February 18, 2017 and continuing to the present, the Univision Entities and their affiliates have

licensed the Liga MX matches comprising part of the Linear Services to be distributed live

through free internet and wireless cellular distribution networks via Facebook Live, a free

streaming internet and cellular wireless application-based service offered by Facebook, Inc. On

information and belief, the Liga MX streaming broadcasts distributed on Facebook Live are

produced in the same control room, with largely the same production crew, equipment, and

infrastructure, using the same video feed as the broadcasts distributed by DISH. The only

difference is that the Facebook Live broadcasts are in English, which is accomplished by the

Univision Entities and their affiliates using a different audio path and a switcher that replicates

the Spanish-language graphics shown on DISH so that they appear in English. And the Liga MX

matches shown on Facebook Live are attributed to the Univision Deportes brand, one of the

television programming services expressly contemplated by the Agreement as included among

the Linear Services. A media report carried on UCI’s website as of the date of this Complaint




09617.077 4816-0544-3715                            5
       Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 6 of 23



(Exhibit 3), concerning the licensing deal with Facebook Live (which also included the

broadcast of Major League Soccer matches), makes this clear:




         12.       In other words, the Univision Entities and their affiliates are distributing a part of

the Linear Services free of charge through the internet and wireless cellular service providers in

violation of the Agreement. This material breach of the Agreement has caused actual harm to

DISH. It has undermined the value of DISH’s licensing and distribution deal with the Univision

Entities, by making covered content available for free through a third-party distributor. And it

has and will undoubtedly cost DISH profits and the goodwill of its subscribers and potential

subscribers, who are less likely to purchase DISH services or the necessary subscriptions to

access its Liga MX content, since games can be viewed for free on the internet or through a

wireless cellular provider. DISH will never recover at least some of these lost opportunities.

The Univision Entities have also failed to provide to DISH Linear Services content to which it is

entitled under the Agreement at no charge – that is, the English-language audio and graphics.




09617.077 4816-0544-3715                              6
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 7 of 23
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 8 of 23
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 9 of 23
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 10 of 23




Distribution via Facebook Live does not qualify as any of these permissible methods under the

Agreement.

         21.




         22.




         23.

                                                                   Thus, the Univision Entities are

prohibited by the Agreement from distributing the Linear Services and any part thereof via

Facebook Live.

         24.       There are exceptions to these prohibitions, but none of them applies here.




09617.077 4816-0544-3715                           10
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 11 of 23
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 12 of 23



      The Univision Entities And Their Affiliates Have Repeatedly And Openly Violated
      The Agreement By Allowing Linear Services To Be Distributed On Facebook Live

         27.       On February 13, 2017, UCI posted the following announcement on its website

(Exhibit 4):

                   Univision Communications Inc. (UCI), the leading media company
                   serving Hispanic America, today announced a deal that will bring
                   the live stream for select matches from Univision Deportes’
                   comprehensive portfolio of Liga MX, the most-watched soccer
                   league in the U.S., directly to fans in English via Facebook Live
                   this season. Kicking off Saturday, February 18 and continuing
                   throughout 2017, fans can stream Liga MX matches in the U.S., in
                   real-time on the Univision Deportes Facebook Page and via
                   Facebook’s Video tab.

         28.       According to the announcement, “Univision Deportes will stream 46 Liga MX

matches including playoff games in 2017 via Facebook Live.” The announcement recognized

the tremendous value of the Univision Deportes Liga MX distribution rights:

                   Liga MX, the Mexican soccer league, consistently attracts more
                   viewers than all other soccer properties, including the English
                   Premier League. Univision Deportes, the undisputed home of
                   soccer in the U.S., has the most comprehensive portfolio of
                   exclusive Liga MX rights.

         29.       The announcement also acknowledged the obvious – that the Facebook Live

matches were simply television programming distributed via the internet:

                   TV options have evolved from broadcast to cable to SVOD. Now
                   Facebook represents the next wave of TV and, given its scale, they
                   are an ideal partner to distribute our Liga MX matches in English.

         30.       Finally, the announcement made clear that “Univision Deportes” – the same brand

identified in the license to DISH as part of the Linear Services – is partnering with Facebook

Live for the Liga MX matches:

                   Univision Deportes, the destination of choice for soccer fans in the
                   U.S., is the award-winning multiplatform sports division of UCI
                   that includes UDN, the No. 1 Spanish-language sports network in
                   the U.S. It is the home of Liga MX, the highest-rated club soccer


09617.077 4816-0544-3715                           12
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 13 of 23
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 14 of 23



                   Facebook is more than happy with the quality of our output.
                   Obviously, in the case of Liga MX, we’re [streaming to Facebook
                   Live] in English. So the announcers are different, and the graphics
                   are different. For the announcers, it [requires] just a different
                   audio path. For the graphics, we have a split: every time you click
                   a button on the switcher to present a graphic that is done in
                   Spanish, it replicates the same thing on the English-language feed
                   with translation. The only element that we are duplicating is an
                   audio operator for the English announcers.

         33.       In other words, the content distributed to Facebook Live stems from the same

control room, with largely the same crew, equipment and infrastructure, and the same feed and

underlying graphics, as comprises the part of the Linear Services covered by the Agreement.

These components and feeds are expressly covered by the Agreement, and the Univision Entities

are prohibited from allowing them to be distributed for free via Facebook Live. Moreover, the

English-language audio path and the derivative English-language graphics are also content

covered by the Agreement, which the Univision Entities are required to provide to DISH as part

of its licensing and distribution rights, at no additional cost.

          Univision Also Violated the                              Provision of the Agreement

         34.




         35.




09617.077 4816-0544-3715                           14
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 15 of 23




         36.




         37.       On November 30, 2016, DirecTV launched the DirecTV Now service. The

El Rey network was included as part of the most expensive subscription package offered through

the DirecTV Now service.

         38.       Based on the inclusion of El Rey in DirecTV Now’s most expensive package

only, DISH suspected that Univision had permitted DirecTV




         39.




                                                                                         If DISH

were permitted to                                                      , the license fees that

DISH owed to Univision would decrease.




09617.077 4816-0544-3715                         15
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 16 of 23



         40.



         41.




                                                                  .

         42.




         43.



         44.




  Univision Failed to Provide DISH With                   of Liga MX Matches

         45.




09617.077 4816-0544-3715                  16
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 17 of 23



         46.




         47.       On June 30, 2018, DISH’s deal to carry three Univision networks—the Univision

service, the Galavisión service, and the UniMás service—expired, but DISH’s right to carry

certain other Univision networks, including Univision Deportes, did not. When DISH’s right to

distribute those services expired,




                                                            .

         48.       Of the eighteen teams competing in the Liga MX, two stand out as the most

popular and historically successful: Club de Fútbol América S.A. de C.V. (“Club América”) and

Club Deportivo Guadalajara (“Chivas”).

         49.       Club America is the most popular Liga MX team. Club América is based in the

largest city in Mexico (Mexico City) and the attendance at Club América home matches is

among the highest in the Liga MX.

         50.       Club América is also the most successful team in the Liga MX historically. It has

won a record thirteen league titles (including the most recent 2018 championship), and a record

seven CONCACAF Champions’ Cups in international play.

         51.       To analogize to American sports, Club América is to Liga MX what the New

York Yankees are to Major League Baseball.




09617.077 4816-0544-3715                           17
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 18 of 23



         52.       The second most successful team in Liga MX history is Chivas. Based in

Guadalajara, Chivas has won 12 league titles—most recently in 2017. Chivas is widely regarded

as the second most popular Liga MX team.

         53.       Chivas and Club América are bitter rivals. The annual match between Chivas and

Club América in Mexico City (known as “El Súper Clásico”) is among the most anticipated and

the highest attended Liga MX matches of the year.

         54.       If Club América is akin to the New York Yankees, Chivas would be the Boston

Red Sox.

         55.       Because Club América and Chivas are the two premier teams in the Liga MX,

televised matches involving Club América and/or Chivas are frequently among the most popular

among Liga MX fans.

         56.




         57.




09617.077 4816-0544-3715                         18
Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 19 of 23
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 20 of 23



Linear Services, and agreed not to allow the Linear Services or any part thereof to be distributed

for free on the internet or any cellular wireless service as described herein. DISH has performed

all of its material obligations under the Agreement and the Terms and Conditions.

         63.       Under the express terms of the Agreement and Terms and Conditions thereto, the

Univision Entities are prohibited from distributing the Linear Services or any feed or component

thereof via the internet or any cellular wireless service, as described above, and must provide to

DISH all feeds, formats, components, and secondary audio feeds of the Linear Services.

         64.       The Univision Entities and their affiliates have allowed to be distributed for free

via the internet and cellular wireless services – specifically, via Facebook Live – the Linear

Services and feeds and components thereof, and have failed to provide to DISH all feeds,

formats, components, and secondary audio feeds of the Linear Services, in violation of the

Agreement and Terms and Conditions thereto.

         65.       As a result of these breaches by the Univision Entities, DISH has suffered actual

damages, including, but not limited to:

                   a.      Fees paid by DISH to the Univision Entities and their affiliates for

licensing rights that have substantially diminished in value as a result of parts of the Linear

Services being made available for free via Facebook Live;

                   b.      Lost revenue and profits from subscribers who have foregone subscribing

to DISH’s services or canceled their subscriber agreements with DISH because (1) the Univision

Entities have allowed parts of the Linear Services to be distributed for free via Facebook Live, or

(2) as a result of the Univision Entities’ failure to provide DISH with all of the content to which

it is entitled free of additional charge, specifically the English-language audio and graphics

components of the Linear Services made available via Facebook Live;




09617.077 4816-0544-3715                            20
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 21 of 23



                   c.      Damage to DISH’s goodwill among customers or potential customers who

will or have learned that DISH charges for video content that is available for free on the internet.

          66.      The acts by the Univision Entities constitute a material breach, which cannot be

cured.

                           SECOND CAUSE OF ACTION AND CLAIM
                    (Breach of Affiliation Agreement And Terms And Conditions)

          67.      DISH incorporates the allegations in Paragraphs 1-66 as though fully set forth

herein.

          68.      DISH and the Univision Entities are parties to a contract – the Affiliation

Agreement and its Terms and Conditions and Exhibits thereto, as modified by the OTT

Amendment.

          69.




          70.




          71.




09617.077 4816-0544-3715                            21
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 22 of 23



          72.      As a result of these breaches by the Univision Entities, DISH has suffered actual

damages, including, but not limited to, per subscriber license fees paid to Univision




                            THIRD CAUSE OF ACTION AND CLAIM
                    (Breach of Affiliation Agreement And Terms And Conditions)

          73.      DISH incorporates the allegations in Paragraphs 1-72 as though fully set forth

herein.

          74.      DISH and the Univision Entities are parties to a contract – the Affiliation

Agreement and its Terms and Conditions and Exhibits thereto, as modified by the OTT

Amendment.

          75.      Under the express terms of the Agreement, Univision




          76.      Beginning in July 2018, Univision failed



          77.      As a result of these breaches by the Univision Entities, DISH has suffered actual

damages, including, but not limited to:

                   a.      Fees paid by DISH to the Univision Entities and their affiliates for

licensing rights to Univision Deportes that have substantially diminished in value as a result of

                                                                              ;

                   b.      Lost revenue and profits from subscribers who have foregone subscribing

to DISH’s services or canceled their subscriber agreements with DISH because

                                                           ;



09617.077 4816-0544-3715                            22
      Case 1:17-cv-05148-AJN-OTW Document 75 Filed 01/18/19 Page 23 of 23



                   c.      Damage to DISH’s goodwill among customers or potential customers who

watch Liga MX matches on DISH’s services.

         78.       The acts by the Univision Entities constitute a material breach, which cannot be

cured.

                                       PRAYER FOR RELIEF

         WHEREFORE, DISH prays for relief on its First Claim as follows:

         1.        Monetary damages in an amount in excess of $75,000;

         2.        A permanent prohibitory injunction restraining the Univision Entities and their

affiliates from allowing the Linear Services and any component or part thereof to be distributed

via Facebook Live or for free via other internet or wireless cellular service; and

         3.        Any other such relief as the Court deems just and proper.

Dated: San Francisco, California             COBLENTZ PATCH DUFFY & BASS LLP
              January 18, 2019
                                             By:            /s/ Richard R. Patch
                                                    Richard R. Patch*
                                             Rees F. Morgan**
                                             Benjamin C. Pulliam**
                                             One Montgomery Street, Suite 3000
                                             San Francisco, CA 94104-5500
                                             Telephone:     (415) 391-4800
                                             Facsimile:     (415) 989-1663
                                             Email:         ef-rrp@cpdb.com
                                                                     ef-rfm@cpdb.com
                                                                     ef-bcp@cpdb.com
                                             SKARZYNSKI, BLACK, LLC
                                             James T. Sandnes
                                             One Battery Park Plaza, 32nd Floor
                                             New York, NY 10004
                                             Telephone:     (212) 820-7700
                                             Facsimile:     (212) 820-7740
                                             Email:         jsandnes@skarzynski.com
                                             Attorneys for Plaintiff
                                             DISH NETWORK L.L.C.
                                             (*Admitted Pro Hac Vice)
                                             (**Of the California bar
                                                    Pro Hac Vice Application To Be Filed)



09617.077 4816-0544-3715                           23
